DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed November 25, 2019 is acknowledged.

Response to Amendment
Claims 4, 7-12, 14, and 15 have been amended.  Clam 13 has been canceled.  Claim 16 is new.  Claims 1-12 and 14-16 are pending and are provided to be examined upon their merits.
Drawings
Figures 4, 5, 19, and 23 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-12 and 14-16 are directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system claim 14 and product claim 15.  Claim 1 recites the limitations of:
A computer-implemented method comprising:
receiving, at a node in a blockchain network, a first transaction associated with a digital asset, the first transaction including that includes a first script that specifies a set of constraints on a second transaction to transfer control of the digital asset, the set of constraints including a constraint that a set of data obtained by the node includes information obtained from a blockchain associated with the blockchain network;
obtaining the second transaction, the second transaction including a second script that, as a result of being executed, causes the node to obtain the set of data; and
validating the second transaction by executing the first script and the second script.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (validating the second transaction) and commercial interaction (e.g. obtaining the second transaction).  The transactions are broadly taught and encompass financial transactions with digital assets, which encompass financial assets such as cryptocurrencies like Bitcoin.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 14 and 15 also recite an abstract idea.  (Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claims do not require a computer to perform any of the steps, the claims are also abstract under Mental Processes grouping of abstract concepts.  Even if a computer was claimed, using a generic computer or performing a mental process in a computer environment has been shown not to be enough to make abstract claims statutory (see MPEP 2106.04(a)(2) III C).
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a computer implemented method, blockchain network (Claim 1);  a processor, memory, blockchain network (Claim 14); computer-readable storage medium, processor, blockchain network (Claim 15).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The computer appears to be a general purpose computer as it can be many different devices (see pg. 19, lines 3-6 and pg. 21, lines 1-3).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 14, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving (obtaining) are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II).  Thus claims 1, 14, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-12 and 14-16 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-12 and 14-16 are directed to an abstract idea.  Thus, the claims 1-12 and 14-16 are not patent-eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 are system and product claims that depend from a method claim.  It is indefinite as to whether the claims are intended to be independent or dependent.  If the claims are intended to be independent, Applicant is requested to write the claims in independent form.  Otherwise the claims are interpreted to depend from Claim 1.

	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9-11, and 14- are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0301047 to Brown et al. in view of Pub. No. US 2016/0191243 to Manning.
Regarding claim 1
A computer-implemented method comprising:

receiving, at a node in a blockchain network, a first transaction associated with a digital asset, the first transaction including that includes a first script that specifies a set of constraints on a second transaction to transfer control of the digital asset, the set of constraints including a constraint that a set of data obtained by the node includes information obtained from a blockchain associated with the blockchain network;

{From Applicant’s disclosure…
One area of current research is the use of blockchain-based computer programs for the implementation
of "smart contracts". Unlike a traditional contract which would be written in natural language, smart contracts are computer programs designed to automate the execution of the terms of a machine-readable contract or agreement.” (pg. 2, lines 15-19)

Therefore a smart contract is an executable computer program.}

Brown teaches:
A transaction comprising an input object and an output object, where the input and output objects have contracts (scripts) …
“Additional example embodiments of the present invention are directed to a system for finalizing an electronic transaction comprising: a distributed ledger subsystem for recording object states, wherein each object state comprises a legal prose document, contract code, a parameters document, and at least one electronic signature; a transaction subsystem for proposing a transaction comprising an input object state, a command, and an output object state; a validation subsystem for confirming the command of the proposed transaction conforms with the parameters and contract code of the input object state; contract code is executed for all contracts referenced by state objects whether they are input or output state objects; commands signify intention of the party constructing the transaction (ISSUE, TRANSFER, etc.) and map to the corresponding parts of the contract code which require executing to validate the transaction in question, a verification subsystem for verifying that the input object state has not been previous consumed by a prior transaction.” [0024]

Nodes used to store objects (information)…
“And in an additional example embodiment of the present invention, a method of finalizing an electronic transaction between two parties comprises: storing at one or more nodes of a distributed ledger one or more input state objects; proposing a transaction relating to the one more input state objects, wherein the transaction comprises an input state object, a command, and an output state object; validating the proposed transaction, wherein validation comprises running the contract code for each type of contract referenced by the state objects in the transaction; and confirming electronic signatures for the input state object(s) and transaction; assigning a uniqueness identification to the transaction; verifying that the input state object(s) has not previously been consumed by a prior transaction; recording in a database the consumption of the input state object(s); verifying to one or more nodes in the distributed ledger that the transaction is finalized; and storing an output state object reflecting the outcome of the transaction.” [0022]

Smart contract code (scripts)…
“Aspects of the present invention may realize one or more of the following advantages. Parties to an agreement may agree upon changes to the agreement. Privacy and confidentiality of an agreement may be maintained between two parties. Parties may avoid unnecessary global sharing of data. Only parties with a legitimate need to know are permitted to see data within an agreement. Work flow between firms may be choreographed without a central controller. Consensus between firms is achieved at the level of individual deals instead of at the system level. Supports, facilitates, and enables regulatory and supervisor observer nodes. Transactions are validated by parties to the transaction rather than a broader pool of unrelated validators. Allows recordation of an explicit link between human language legal prose documents and smart contract code built on industry-standard tools.” [0030]

Example of information obtained from chains (blockchain)…
“For a Transaction to be considered valid (and hence a candidate for finalization): its inputs states must be from valid transactions (recursively-such as one may iterate back through state chains and inspect the uniqueness of each state and validity of each state transition); it must be electronically signed by all parties identified in the transaction's commands; and it must be accepted by the verify function of every contract pointed to by the input and output states objects.” [0110]

See Node and Blockchain Network below.
obtaining the second transaction, the second transaction including a second script that, as a result of being executed, causes the node to obtain the set of data; and
Example of proposing (obtaining) a proposed transaction in question (second transaction), which includes input object with contract (script)…
“Additional example embodiments of the present invention are directed to a system for finalizing an electronic transaction comprising: a distributed ledger subsystem for recording object states, wherein each object state comprises a legal prose document, contract code, a parameters document, and at least one electronic signature; a transaction subsystem for proposing a transaction comprising an input object state, a command, and an output object state; a validation subsystem for confirming the command of the proposed transaction conforms with the parameters and contract code of the input object state; contract code is executed for all contracts referenced by state objects whether they are input or output state objects; commands signify intention of the party constructing the transaction (ISSUE, TRANSFER, etc.) and map to the corresponding parts of the contract code which require executing to validate the transaction in question, a verification subsystem for verifying that the input object state has not been previous consumed by a prior transaction.” [0024]
validating the second transaction by executing the first script and the second script.
Confirming (validating) the proposed transaction (second transaction), where the contract code is executed for all contracts referenced by state objects (therefore input and output objects are executed)…
“Additional example embodiments of the present invention are directed to a system for finalizing an electronic transaction comprising: a distributed ledger subsystem for recording object states, wherein each object state comprises a legal prose document, contract code, a parameters document, and at least one electronic signature; a transaction subsystem for proposing a transaction comprising an input object state, a command, and an output object state; a validation subsystem for confirming the command of the proposed transaction conforms with the parameters and contract code of the input object state; contract code is executed for all contracts referenced by state objects whether they are input or output state objects; commands signify intention of the party constructing the transaction (ISSUE, TRANSFER, etc.) and map to the corresponding parts of the contract code which require executing to validate the transaction in question, a verification subsystem for verifying that the input object state has not been previous consumed by a prior transaction.” [0024]

Node and Blockchain Network
Brown teaches node and blockchain.  They do not teach node obtaining information from a blockchain.

Manning also in the business of node and blockchaing teaches:
Block header as identifier…
“The primary identifier of a block is its cryptographic hash, a digital fingerprint, in one embodiment made by hashing the block header twice through a hash algorithm such as the Secure Hash Algorithm 256 (SHA256) algorithm. The resulting 32-byte hash is called the block hash but is more accurately the block header hash, because only the block header is used to compute it. Unlike distributed blockchains such as Bitcoin, which use a common first block everywhere, each private blockchain may use its own unique first block, as described in more detail below. The block hash identifies a block uniquely and unambiguously and can be independently derived by any node by simply hashing the block header.” [0034]

Block position in a blockchain (therefore a blockchain network) as identifier…
“A second way to identify a block is by its position in the blockchain, called the block height. The first block ever created is at block height 0 (zero). A block can thus be identified two ways: by referencing the block hash or by referencing the block height. Each subsequent block added "on top" of that first block is one position "higher" in the blockchain, like boxes stacked one on top of the other.” [0036]

“A Merkle tree, also known as a binary hash tree, is a data structure used for efficiently summarizing and verifying the integrity of large sets of data. Merkle trees are binary trees containing cryptographic hashes. The term "tree" describes a branching data structure, but these trees are usually displayed upside down with the "root" at the top and the "leaves" at the bottom of a diagram, as is illustrated in the examples that follow.” [0048]

Node can read block headers…
“As can be seen from the table, while the block size increases rapidly, from 4 KB with 16 records to a block size of 16 MB to fit 65,535 records, the Merkle path required to prove the inclusion of a transaction increases much more slowly, from 128 bytes to only 512 bytes. With Merkle trees, a node can read just the block headers (80 bytes per block) and still be able to identify a resource record's inclusion in a block by retrieving a small Merkle path from a full node, without storing or transmitting the vast majority of the blockchain, which might be several gigabytes in size.” [0059]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the Brown the ability to have a node read blockchain network data as taught by Manning since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Manning who teaches the benefits of using a node to read blockchain data, where the benefits of using such data for security purposes (e.g. Merkle analysis). 

Regarding claim 4
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a constraint that the set of data includes a third transaction from a block of the blockchain.
Brown teaches:
Example of information obtained from chains of transactions…
“For a Transaction to be considered valid (and hence a candidate for finalization): its inputs states must be from valid transactions (recursively-such as one may iterate back through state chains and inspect the uniqueness of each state and validity of each state transition); it must be electronically signed by all parties identified in the transaction's commands; and it must be accepted by the verify function of every contract pointed to by the input and output states objects.” [0110]


Regarding claim 9
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a constraint that the set of data is obtained from a public blockchain of the blockchain network.

Brown teaches:
Agreement (constraint) with public ledger…
“In an example embodiment of the present invention a state object is a digital document that records the existence, content and current state of an agreement between two or more parties. In some examples a state object is an electronic agreement between two parties to a shared distributed ledger, such as a private or public distributed ledger.” [0090]

Regarding claim 10
The computer-implemented method claimed in claim 1, wherein one or more properties of the blockchain network are provided to the node prior to executing the first script and the second script.

Brown teaches:
Verifying input state not previously consumed (therefore prior to executing the first and second script)…
“…verifying that the input state object(s) has not previously been consumed by a prior transaction; recording in a database the consumption of the input state object(s); verifying to one or more nodes in the distributed ledger that the transaction is finalized; and storing an output state object reflecting the outcome of the transaction.” [0022]

Regarding claim 11
The computer-implemented method claimed in claim 1, wherein validating the second transaction is successfully performed without verifying that an entity that created the second transaction has access to secret information.

Brown teaches:
Example where verification is to the source of proposed change… 
“Additional aspects of the present invention may include one or more of the following features or steps. The dynamic electronic document comprises a state object having contract code based on legal prose. Changes to the electronic document impose a performance obligation to a first party. Proposed changes to the dynamic electronic document represent a proposed transaction between two parties having access over a network to the dynamic electronic document. Verification of the proposed changes to the dynamic electronic document comprises authenticating the current state of the dynamic electronic document and validating the source or content of the proposed changes…” [0020]

Regarding claim 14
A system, comprising:
a processor; and

Brown teaches:
“In still another example embodiment of the present invention, A non-transitory computer-readable medium having stored thereon a set of instructions that are executable by a processor of a first host computer system at a first node of a distributed ledger network to carry out a method of establishing dynamic electronic agreement states comprising: storing, by the processor, a legal prose document comprising human readable text describing obligations of each party and a hash identifying the legal prose document…” [0014]
memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 1.

“In still another example embodiment of the present invention, A non-transitory computer-readable medium having stored thereon a set of instructions that are executable by a processor of a first host computer system at a first node of a distributed ledger network to carry out a method of establishing dynamic electronic agreement states comprising: storing, by the processor, a legal prose document comprising human readable text describing obligations of each party and a hash identifying the legal prose document…” [0014]

Regarding claim 15
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method of claim 1.

Brown teaches:
“In still another example embodiment of the present invention, A non-transitory computer-readable medium having stored thereon a set of instructions that are executable by a processor of a first host computer system at a first node of a distributed ledger network to carry out a method of establishing dynamic electronic agreement states comprising: storing, by the processor, a legal prose document comprising human readable text describing obligations of each party and a hash identifying the legal prose document…” [0014]
“In still another example embodiment of the present invention, A non-transitory computer-readable medium having stored thereon a set of instructions that are executable by a processor of a first host computer system at a first node of a distributed ledger network to carry out a method of establishing dynamic electronic agreement states comprising: storing, by the processor, a legal prose document comprising human readable text describing obligations of each party and a hash identifying the legal prose document…” [0014]

Regarding claim 16
The computer-implemented method claimed in claim 1, further comprising transferring the digital asset based at least in part on a result of the validating.

Brown teaches:
Transfer of assets based on agreements (smart contracts)…
“Indeed embodiments of the present invention are applicable to agreements that are translatable from legal prose to a machine readable code to indicate rights and obligations of a party with a transfer of assets, rights, or obligations.” [0057]

Transaction verified for transferring funds (assets)…
“The transaction may be verified as including permissible changes to the state object. For example a transaction may include a command for transferring funds and require appropriate electronic signatures from the party holding the funds.” [0079]


Claims 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (7) above in further view of Pub. No. US 2017/0085545 to Lohe et al.
Regarding claim 2
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a constraint that the set of data includes a block header of a block of the blockchain.

Brown teaches:
Date-time stamps (constraints) and third transaction…
“In a further aspect of the invention, a method of validating the state of a dynamic electronic document, comprises the following steps: establishing a first transaction comprising a state object; in a second transaction, referencing the state object and first transaction, wherein a date-time stamp is affixed to the state object and the second transaction; in a third transaction, referencing the state object and the first transaction, wherein a date-time stamp is affixed to the state object and the second transaction; determining the uniqueness of the second and third transactions by comparing the date-time stamps of the second and third transactions, and assigning priority to the earliest date-time stamp, thereby validating the earliest of the second or third transaction and creating a uniqueness validated transaction; and permitting further processing of the uniqueness validated transaction; prohibiting further processing of the non-uniqueness validated transaction; and updating the state object on a private distributed ledger to reference the uniqueness validated transaction. In alternate embodiments a digital signature or other authentication certificate may be in conjunction with or as a substitute to the date-time stamp.” [0019]

Block Header
The combined references teach time stamp.  They do not teach block header.

Lohe et al. also in the business of time stamp teaches:
Blockheader with timestamp…
“FIG. 24 shows a schematic representation of the data structure of the blockheader field of the ownership transaction block in the blockchain maintained by the SOCOACT. The blockheader field may contains the following sub-fields: a version field containing a block version number that may be four bytes, a "hashPrevBlock" field containing a 256-bit hash of the previous block in the blockchain, a "hashMerkelRoot" field containing a 256-bit hash based on a checksum of all of the transactions within a block, a " time" field containing the timestamp of the transaction, a "bits" field and a "nonce" field, containing the current target and a 32-bit number, respectively.” [0236]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header as taught by Lohe et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Lohe et al. who teaches blockheader’s have timestamp data and the combined refereneces benefit using the blockheader to store the data as they also have timestamp data.  

Regarding claim 5
The computer-implemented method claimed in claim 4, wherein:
the set of data includes a block header of the block of the blockchain;
See Block Header below.
the set of constraints includes a constraint that the third transaction is included in the block; and
Brown teaches:
Date-time stamps (constraints) and third transaction…
“In a further aspect of the invention, a method of validating the state of a dynamic electronic document, comprises the following steps: establishing a first transaction comprising a state object; in a second transaction, referencing the state object and first transaction, wherein a date-time stamp is affixed to the state object and the second transaction; in a third transaction, referencing the state object and the first transaction, wherein a date-time stamp is affixed to the state object and the second transaction; determining the uniqueness of the second and third transactions by comparing the date-time stamps of the second and third transactions, and assigning priority to the earliest date-time stamp, thereby validating the earliest of the second or third transaction and creating a uniqueness validated transaction; and permitting further processing of the uniqueness validated transaction; prohibiting further processing of the non-uniqueness validated transaction; and updating the state object on a private distributed ledger to reference the uniqueness validated transaction. In alternate embodiments a digital signature or other authentication certificate may be in conjunction with or as a substitute to the date-time stamp.” [0019]
the node determines whether the constraint that the third transaction is included in the block based at least in part on the block header of the block of the blockchain is satisfied.
Validating based on the time-stamp (constraint)…
“In a further aspect of the invention, a method of validating the state of a dynamic electronic document, comprises the following steps: establishing a first transaction comprising a state object; in a second transaction, referencing the state object and first transaction, wherein a date-time stamp is affixed to the state object and the second transaction; in a third transaction, referencing the state object and the first transaction, wherein a date-time stamp is affixed to the state object and the second transaction; determining the uniqueness of the second and third transactions by comparing the date-time stamps of the second and third transactions, and assigning priority to the earliest date-time stamp, thereby validating the earliest of the second or third transaction and creating a uniqueness validated transaction; and permitting further processing of the uniqueness validated transaction; prohibiting further processing of the non-uniqueness validated transaction; and updating the state object on a private distributed ledger to reference the uniqueness validated transaction. In alternate embodiments a digital signature or other authentication certificate may be in conjunction with or as a substitute to the date-time stamp.” [0019]

Block Header
The combined references teach time stamp.  They do not teach block header.

Lohe et al. also in the business of time stamp teaches:
Blockheader with timestamp…
“FIG. 24 shows a schematic representation of the data structure of the blockheader field of the ownership transaction block in the blockchain maintained by the SOCOACT. The blockheader field may contains the following sub-fields: a version field containing a block version number that may be four bytes, a "hashPrevBlock" field containing a 256-bit hash of the previous block in the blockchain, a "hashMerkelRoot" field containing a 256-bit hash based on a checksum of all of the transactions within a block, a " time" field containing the timestamp of the transaction, a "bits" field and a "nonce" field, containing the current target and a 32-bit number, respectively.” [0236]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header as taught by Lohe et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Lohe et al. who teaches blockheader’s have timestamp data and the combined refereneces benefit using the blockheader to store the data as they also have timestamp data.  

Regarding claim 6
The computer-implemented method claimed in claim 5, wherein the node determines whether the constraint that the third transaction is included in the block is satisfied by at least:
calculating a hash value of the third transaction based at least in part on an encoding of transactions in the block identified by the block header; and

Brown teaches:
Transaction processing with hash identifiers…
“Still another example embodiment of the present invention is directed to an electronic transaction processing system, comprising: a database comprising one or more state objects, each state object comprising a legal prose document having an identifying hash, contract code having an identifying hash, a parameters document having an identifying hash,..” [0025]
	See Hash below.
verifying that the hash value of the third transaction is equal to a hash value stored in the block header.
Identified (verifying) with hash…
“Transactions are identified with a cryptographic hash. Validation of the earliest priority of a second or third transaction comprises attaching a uniqueness certificate or signature to the transaction.” [0020]

	See Hash below.
	
Hash
The combined references teach block header.  They also teach third transaction.  They do not teach hash value.

Lohe et al. also in the business of block header teaches:
Hash checksum (verify) of all (therefore third) transactions… 
“FIG. 24 shows a schematic representation of the data structure of the blockheader field of the ownership transaction block in the blockchain maintained by the SOCOACT. The blockheader field may contains the following sub-fields: a version field containing a block version number that may be four bytes, a "hashPrevBlock" field containing a 256-bit hash of the previous block in the blockchain, a "hashMerkelRoot" field containing a 256-bit hash based on a checksum of all of the transactions within a block, a " time" field containing the timestamp of the transaction, a "bits" field and a "nonce" field, containing the current target and a 32-bit number, respectively.” [0236]  Inherent with the checksum is calculating the checksum.  Inherent with checksum is to verify the hash value.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have hash values of transactions as taught by Lohe et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Lohe et al. who teaches the benefits of using various blockheader fields and subfields for analysis.  The combined references benefit by the extra security such data provides.

Regarding claim 7
The computer-implemented method claimed in claim 1, wherein the set of constraints includes a constraint that the set of data includes a block header chain that includes an ordered set of block headers, the ordered set of block headers including a plurality of block headers, the ordered set of block headers specifying an order associated with the plurality of block headers.
Brown teaches:
Date-time stamps (constraints) and assigning priority (order) based on time-stamp…
“In a further aspect of the invention, a method of validating the state of a dynamic electronic document, comprises the following steps: establishing a first transaction comprising a state object; in a second transaction, referencing the state object and first transaction, wherein a date-time stamp is affixed to the state object and the second transaction; in a third transaction, referencing the state object and the first transaction, wherein a date-time stamp is affixed to the state object and the second transaction; determining the uniqueness of the second and third transactions by comparing the date-time stamps of the second and third transactions, and assigning priority to the earliest date-time stamp, thereby validating the earliest of the second or third transaction and creating a uniqueness validated transaction; and permitting further processing of the uniqueness validated transaction; prohibiting further processing of the non-uniqueness validated transaction; and updating the state object on a private distributed ledger to reference the uniqueness validated transaction. In alternate embodiments a digital signature or other authentication certificate may be in conjunction with or as a substitute to the date-time stamp.” [0019]

Block Header and Time Stamp
The combined references teach time stamp.  They do not teach block header.

Lohe et al. also in the business of time stamp teaches:
Blockheader with timestamp…
“FIG. 24 shows a schematic representation of the data structure of the blockheader field of the ownership transaction block in the blockchain maintained by the SOCOACT. The blockheader field may contains the following sub-fields: a version field containing a block version number that may be four bytes, a "hashPrevBlock" field containing a 256-bit hash of the previous block in the blockchain, a "hashMerkelRoot" field containing a 256-bit hash based on a checksum of all of the transactions within a block, a " time" field containing the timestamp of the transaction, a "bits" field and a "nonce" field, containing the current target and a 32-bit number, respectively.” [0236]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have a block header as taught by Lohe et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Lohe et al. who teaches blockheader’s have timestamp data and the combined refereneces benefit using the blockheader to store the data as they also have timestamp data.  

Regarding claim 8
The computer-implemented method claimed in claim 7, wherein the node determines whether the constraint that the second script includes the block header chain is satisfied by at least:

selecting a pair of block headers based at least in part on the order associated with the plurality of block headers, the pair of block headers comprising a first block header of the pair of block headers and a second block header of the pair of block headers; and

The combined references teach block header and order for multiple transactions.
verifying that, for the pair of block headers, a hash of the first block header of the pair of block headers is equal to a hash value stored in the second block header of the pair of block headers.
	See Hash below.

Hash
The combined references teach block header.  They also teach third transaction.  They do not teach hash value.

Lohe et al. also in the business of block header teaches:
Hash checksum (verify) of all (therefore third) transactions… 
“FIG. 24 shows a schematic representation of the data structure of the blockheader field of the ownership transaction block in the blockchain maintained by the SOCOACT. The blockheader field may contains the following sub-fields: a version field containing a block version number that may be four bytes, a "hashPrevBlock" field containing a 256-bit hash of the previous block in the blockchain, a "hashMerkelRoot" field containing a 256-bit hash based on a checksum of all of the transactions within a block, a " time" field containing the timestamp of the transaction, a "bits" field and a "nonce" field, containing the current target and a 32-bit number, respectively.” [0236]  Inherent with the checksum is calculating the checksum.  Inherent with checksum is to verify the hash value.

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have hash values of transactions as taught by Lohe et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Lohe et al. who teaches the benefits of using various blockheader fields and subfields for analysis.  The combined references benefit by the extra security such data provides.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (8) above in further view of Patent No. US 5982296 to Wakasa et al. in view of  Pub. No. US 2017/0206382 to Rodriguez De Castro et al.
Regarding claim 3
The computer-implemented method claimed in claim 2, wherein the node determines whether the constraint that the set of data includes the block header of the block of the blockchain is satisfied by at least:

verifying that the block header has a predetermined size;
See Size below.
verifying that the block header includes a difficulty value that is greater than or equal to a difficulty value; and
See Difficulty below.
verifying that a hash of the block header is less than or equal to a target value calculated from the difficulty value included in the block header.
See Difficulty below.
Size
The combined references teach header, they do not teach verifying a size.

Wakasa et al. also in the business of header teaches:
Recognizes (verifying) length (size) in the header…
“When the header is received from the line data processor 23 in FIG. 2, the memory manager 22 recognizes the length (data length) contained in the header and also the beginning of an empty block chain available in the data buffer 21, and performs control to store the received user data (frame) by using a descriptor chain technique…” (col. 4, lines 6-31)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to verify a header size as taught by Wakasa et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach using various constraints to verify and secure a block and using data length of a block is one more constraint to enhance block and transaction security.

Difficulty
The combined references teach header, they do not teach difficulty.

Rodriguez De Castro et al. also in the business of header teaches:

Difficulty (numeric or hash) value exceeds and not exceeds a difficulty level (target)…
“…In the particular case of the bitcoin network, the validity criteria is expressed by a certain numeric value (often referred to as the difficulty level) that the numeric value of the 256 bit number produced by the final hash output may not exceed if it is to be considered valid. Thus if the numeric value or the final hash exceeds the difficulty level by any amount, the candidate transaction block header fails the validity test, and if it does not exceed the difficulty level it passes the validity test. In blockchain systems other than the one associated with the bitcoin network, some embodiments may employ the same criteria for determining validity, while other embodiments may employ different criteria for determining validity.” [0062]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to perform a difficulty test as taught by Rodriguez De Castro et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that teach using various constraints to verify and secure a block and using difficulty level is just one more constraint to enhance block and transaction security.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (7) above in further view of Patent No. US 10523443 to Kleinman.
Regarding claim 12
The computer-implemented method claimed in claim 1, wherein the first script is a locking script of the first transaction and the second script is an unlocking script for the first script.
The combined references teach smart contracts (scripts) and access.  They do not literally teach locking and unlocking.

Kleinman also in the business of script and access teaches:
Locking and unlocking scripts…
“A transaction input 731 includes a sourcing transaction hash field 741 that identifies the most recent transaction of the physical asset. A transaction input 731 includes an unlocking script 751. The unlocking script 751 includes information required by the blockchain network to satisfy the encumbrance expressed as the locking script in the sourcing transaction.” (col. 13, lines 3-9)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to have locking and unlocking scripts as taught by Klienman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Kleinman who teaches the benefits of using locking and unlocking scripts to access transactions, where transactions benefit by the added security.

	
			
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following prior art teaches at least blockchain or distributed ledger:
Patent No. US: 9397985; 10529041; 10529042; 10803537
Pub. No. US: 20170085555; 20170109735; 20170300872; 20170301033; 20170316390; 20180101906; 20180225660; 20180227116; 20180254982; 20180276666; 20180285585; 20180308134; 20180316492; 20190050541; 20190050832; 20190095909; 20190102758; 20190122300; 20190228407; 20190349426; 20200074424
The following teaches at least block header:
Pub. No. US: 2006/0200677
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693